USCA4 Appeal: 20-2104     Doc: 22-2         Filed: 10/28/2020    Pg: 1 of 1




        (ORDER LIST:    592 U.S.)


                                      WEDNESDAY, OCTOBER 28, 2020


                                         ORDER IN PENDING CASE


        20A71         WISE, PATSY J., ET AL. V. CIRCOSTA, DAMON, ET AL.


                           The application for injunctive relief presented to The

                      Chief Justice and by him referred to the Court is denied.

                           Justice Thomas, Justice Alito, and Justice Gorsuch would

                      grant the application on the issue of the ballot-receipt

                      deadline.

                           Justice Barrett took no part in the consideration or

                      decision of this application.




                Case 1:20-cv-00912-WO-JLW Document 70 Filed 10/29/20 Page 1 of 1
